418 N.W.2d 789 (1988)
In the Matter of Bruce R. MONTGOMERY.
No. 870380.
Supreme Court of North Dakota.
February 9, 1988.
ORDER OF DISBARMENT
A Stipulation was filed in the Supreme Court on December 15, 1987, by counsel for the Disciplinary Board and counsel for Bruce R. Montgomery, a member of the bar of the State of North Dakota. Consent to disbarment was filed by Bruce R. Montgomery under the provisions of Rule 12 of the North Dakota Rules of Disciplinary Procedure. A further Stipulation was filed on February 3, 1988. The Court considered this matter.
IT IS ORDERED, that Bruce R. Montgomery be disbarred from the practice of law in the State of North Dakota for misuse of clients' funds pursuant to the Stipulations filed in the Supreme Court, and his Certificate of Admission to the Bar is hereby revoked. This Order of Disbarment is to be effective February 10, 1988.
                         RALPH J. ERICKSTAD,
                         Chief Justice
                         GERALD W. VANDE
                          WALLE,
                         Justice
                         H.F. GIERKE, III,
                         Justice
                         HERBERT L. MESCHKE,
                         Justice
                         BERYL J. LEVINE,
                         Justice